DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Since both specifications were filed at the same time, it is impossible to tell which specification constitutes the original disclosure and what amendments have been made to the original disclosure. For the purpose of prosecuting the claims the examiner is going to consider the 16-page specification as the original disclosure. Appropriate correction is required.
A substitute specification without the claims is required pursuant to 37 CFR 1.125(a) because the applicant submitted two different specification at the same time.  One of the specifications is 16 pages and the other specification is 17 pages.  The 17-page specification includes information that is not present in the 16-page application. The examiner notes that at least the information present on page 17 of the 17-page application is not included in the 16-page application.  There may be additional differences that need to be identified. Please carefully review both specifications and submit a substitute specification with proper markings that shows all changes that are not found in both specifications.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
The applicant has submitted two sets of drawings with the original filing. It appears that both sets of drawings are identical and as such the examiner has not raised an objection to the drawing.  However, is required to closely examine both sets of drawing and should there be any differences, corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  The applicant has filed two sets of claims on the same date and both appear to be presented as the originally filed claims. It is impossible for the examiner to determine which claims are the originally filed claims and which claims represent the claims as amended because there are no claim marking that identify the amended claim language presented in either claim set.   Given that one claim set has 11 claims and the other claim set has 20 claims, the examiner assumes that the originally filed claims contained 11 claims and the claim set with 20 claims represents the claims as currently amended. For the purpose of prosecuting the claims the examiner is going to use the claim set with 20 claims as this appears to have been to applicant’s intent.  Appropriate correction is required. Appropriate correction will require filing, in response to the Office Action, a claim amendment with appropriate markings and status identifiers that details the changes the applicant made between the claim set with 11 claims and the claim set with 20 claims, this amendment must not include any additional changes.  Then immediately following said amendment with a preliminary amendment that contains the appropriate markings and status identifiers that represent the applicant’s desire amendments to said claim set with 20 claims.  This is the only way to ensure that any desired amendments can be properly conveyed to the examiner for further prosecution.

5.	Claims 1-20 are objected to because of the following informalities: Independent claims 1, 9, and 16 are objected to because they include the phrase “the budget”.  However, the claim never previously recited “a budget”.  As such, the phrase “the budget” lacks antecedent basis.  Dependent claims 2-7, 10-14, and 17-20, inherit the limitations of the claims from which they depend and as such are objected to for the same reason.  For the purpose of prosecuting the claims the examiner is going to interpret the limitation as “a budget”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a method, system and computer program product which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
However, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
a estimator algorithm arranged to
receive historical data on the winning bids of previous auctions and also the losing bids of previous auctions and 
estimate the likely win price for a future auction, and 
a bid determinator configured to
receive data on a maximum bid for winning a future auction and the estimated win price from the estimator, and 
cause the entering of the future auction only when the budget is not less than the estimated win price.
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather data, analyze the data, determine results based on the analysis, generate tailored content based on the results, and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of a computer/hardware resource and a gradient boosting machine learning model. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer/hardware resource and a gradient boosting machine learning model to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from figures 1, and 1a and page 1, lines 14-17 which demonstrate that the computer/hardware resource is no more specific than a general purpose computer, and   Natekin et al., Gradient boosting machines, a tutorial, December 4, 2013, Frontiers in Neurorobotics, pages 1-21 which disclose in at least the abstract, page 2, column 1, lines 41-45, and page 4, column 1, lines 1-11 that gradient boosting machine learning models were old and well known by at least 2013); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receive historical data on the winning bids of previous auctions and also the losing bids of previous auctions;
receive data on a maximum bid for winning a future auction and the estimated win price from the estimator, and 
cause the entering of the future auction only when the budget is not less than the estimated win price (broad enough to be considered transmitting). 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-7; 10-14 and 17-20 appear to merely further limit the abstract idea by adding additional steps regarding the receiving of data and adjusting the estimated price which is considered part of the abstract idea (Claims 2, 10, and 17); adding additional steps relating to creating a set of data and performing additional calculations which is considered part of the abstract idea (Claims 3, 5, 11, 12, 18 and 19); adding additional steps related to calculating functions and combining these functions which is considered part of the abstract idea (Claims 4, 6, 13, and 20); and adding an additional element regarding the type of machine learning model being a gradient boosting which has already been addressed above (Claims 7, 8, 14, and 15), and therefore only further limit the abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), does/do not include any new additional elements that are sufficient to amount to significantly more than the judicial exception, and as such are “directed to” said abstract idea (i.e. “PEG” Step 2A Prong Two=Yes); and do not add significantly more than the idea (i.e. “PEG” Step 2B=No)..  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PGPUB: 2012/0084142) in view of Bowman et al. (PGPUB: 2011/0246289).

Claims 1, 9 and 16: Li discloses a data processing apparatus, a method, and a computer program product executed by a computer for minimising usage of computer hardware resource in an automated real-time auction, comprising 
a machine learning estimator arranged to
receive historical data on the winning bids of previous auctions and also the losing bids of previous auctions (Paragraph 15: a set of historical user segment advertiser bid statistics is obtained) and 
estimate the likely win price for a future auction (Paragraph 18: based at least in part on at least some of the set of historical user segment advertiser bid statistics, a gradient boosting descent tree technique is used in obtaining an initial bid forecasting result; Paragraph 19: based at least in part on the initial bid forecasting result, one or more linear regression-based models are utilized in performing post-tuning of the initial bid forecasting result to obtain a post-tuned bid forecasting result; Paragraph 31: for short-term forecasting, which can be defined as, for example, less than one month, a regression-based model is developed with segments-oriented post-tuning; Paragraph 32: the bid forecasting result is the minimal bid amount needed to win the advertising inventory), and 
a bid determinator configured to
receive data on a maximum bid for winning a future auction and the estimated win price from the estimator (Paragraphs 35 and 42: examples of receiving a maximum bid amount such as advertiser supplied data (Toyota is willing to pay $2 CPM) and predicted maximum bid for the future auction data extracted from bid history with similar segments; Paragraph 32 : Advertisers may desire or need to have a system to forecast, for example, the minimal bid amount they need to pay in order to win the advertising inventory, for example, they target so they can manage their advertising campaign and budget allocation effectively), and 
cause the hardware resource to be employed in entering the future auction only when the budget is not less than the estimated win price.
Li discloses that the estimated win price is used by advertiser to perform budget allocation effectively in at least paragraph 32.
Li does not specifically state that entering the future auction only occurs when the budget is not less than the estimated win price.
However, the analogous art of Bowman discloses that it is well known for a budget manager (bid determinator) to prevent a bid from being applied to an action if doing so would risk exceeding the budget in at least paragraph 65.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li to include the budget manager of Bowman.  Common sense dictates that an advertiser will either not have a budget assigned to a bidding opportunity or that they will have a budget and that those with a budget would not want that budget to be exceeded.
Therefore, the rational for doing so is that it would be obvious to try since there are a finite number of identified, predictable potential solutions (unlimited funds or a budget for the bidding opportunity that the advertiser does not want to exceed) for determining to enter an auction (recognized need) and one of ordinary skill in the art could have pursed the known potential solution with reasonable expectation of success.

Claims 2, 10, and 17: Li and Bowman disclose the  data processing apparatus of claim 1, the method of claim 9, and the computer program product of claim 16, wherein the bid determinator receives a profit margin goal which is used to adjust the estimated win price to ensure that auctions are only won with a sufficient profit margin (Li – Paragraph 30: adjusting bid amounts to be competitive on the marketplace and to meet advertiser return-on-investment (ROI) goals)

Claim(s) 3, 5, 7, 11, 12, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (PGPUB: 2012/0084142) in view of Bowman et al. (PGPUB: 2011/0246289) in further view of Saberian et al ("TaylorBoost: First and second-order boosting algorithms with explicit margin control," 2011, Conference on Computer Vision and Pattern Recognition (CVPR) 2011, pp. 2929-2934)

Claims 3, 5, 11, 12, 18 and 19: Li and Bowman disclose the data processing apparatus of claim 1, the data processing apparatus of claim 2, the method of claim 9, the method of claim 10, the computer program product of claim 16, and the computer program product of claim 17, wherein the estimator is configured to
create a set of training data from the historical data on the winning bids and the losing bids (Li – Paragraph 41-42: training the LR models based on Average bid value for all segments in the user segment list, Maximum bid value for all segments in the user segment list, Average bid value for key segments in the user segments list, Bid value of the principal key segment in the user segment list, and with those event/impressions without key segments)
calculate an overall loss function based on the set (Li – Paragraph 48: the cut point is decided by minimizing the overall mean square error) , and 
calculate first and second order derivatives of the overall loss function to generate a win price model.
Li and Bowman disclose the use of gradient decent boosting tree to generate a win price model but do not specifically state that a first and second order derivatives of the overall loss function are calculated to generate the win price model.
However, the analogous art of Saberian discloses that it is well known calculate first and second order derivatives of the overall loss function to generate an optimized solution when utilizing gradient decent procedures in at least Page 2930, Column 1, line 18 through Page 2931, Column 1, line 11.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the generation of the win price model in the invention of Li and Bowman to include the calculation of the first and second order derivatives of the overall loss function as disclosed by Saberian.
The motivation for doing so is to compute the best update at each iteration (Saberian: Page 2930, Column 2, lines 1-2)

Claims 7, and 14: Li, Bowman and Saberian disclose the data processing apparatus of claim 3, the method of claim 11, wherein the estimator is configured to generalise the win price model using gradient boosting. (Li - Paragraph 39: Due to the stability and limited cardinality in user features, it is practical to build a gradient descent boosting tree (GBDT) to perform bid forecasting. In the second stage, based at least in part on the GBDT output, high level segment features are extracting for use in post-tuning the forecasted bid)

Possible Allowable Subject Matter
Claims 4, 6, 8, 13, 15 and 20 contain subject matter that is allowable over the prior art if the applicant is able to overcome the Specification Objections, Drawing Issues, Claim Objections, and 35 USC 101 Rejections above.
The following is a statement of reasons for the indication of allowable subject matter:  Li et al. (PGPUB: 2012/0084142), Bowman et al. (PGPUB: 2011/0246289) and Saberian et al ("TaylorBoost: First and second-order boosting algorithms with explicit margin control," 2011, Conference on Computer Vision and Pattern Recognition (CVPR) 2011, pp. 2929-2934) disclose the data processing apparatus of claim 3, the data processing apparatus of claim 5, the method of claim 11, and the computer program product of claim 18, wherein the estimator is configured to calculate multiple likelihood functions based on winning and losing bid histories and to combine these functions to create the overall loss function.  
However, the likelihood functions of Li, Bowman, and Saberian are based on average bid value for all segments in the user segment list; maximum bid value for all segments in the user segment list; average bid value for key segments in the user segments list; and bid value of the principal key segment in the user segment list.
As such Li, Bowman and Saberian do not disclose: 
calculate a likelihood function of historical wins,
calculate a likelihood function of historical losses, and 
combine these functions to create the overall loss function.
Modifying Li, Bowman, and Saberian to use these two specific likelihood functions instead of the ones disclosed would result in a significantly different invention and would not have been obvious to one of ordinary skill in the art. As such, claims 4, 6, 8, 13, 15 and 20 contain subject matter that would be allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jordan et al. (PGPUB: 2014/0006171) discloses an advertiser may decide his/her bidding price based on prior behaviors of other participants, such as how much was the winning bid in a previous auction for similar online advertisement display. If the advertiser lost the previous auction, he/she may decide to raise his/her bid in the current auction more than the previous winning bid, or if doing so costs him/her too much, he/she may decide to quit the current auction.
Siegler (PGPUB: 2017/0091829) discloses determining a predicted winning bid amount by analyzing the ad impression request, the determined additional data, previous or historical auctions for similar or related ad slots, bidding trends from potential bidders, and the like to determine a predicted winning bid amount.
Wang et al. (PGPUB: 2018/0150886) discloses storing  information about past auctions performed by each user or content provider, including identification of content providers that participated in an auction, candidate content items, a date and time the auction occurred, results of the auction, bids of auction participants, and any other data related to the auction; and using this information to determine a minimum value for a target user that a content provider needs to bid to win an auction. wherein the minimum value (also referred to as a “threshold value” or a “price floor”) is determined for each auction associated with each target user.
Watine et al. (PGPUB: 2018/0204250) discloses estimating bids in an advertisement bidding process according to a predicted attribution probability that is based on past auctions, the winning bids associated with them, and the corresponding attribution of those auctions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar Ilana can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/
Primary Examiner, Art Unit 3622